Citation Nr: 1648486	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  13-12 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hearing loss of the right ear.

2.  Entitlement to service connection for hearing loss of the right ear.

3.  Entitlement to service connection for hearing loss of the left ear.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from May 1965 to April 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In March 2014, the Veteran presented sworn testimony during a videoconference hearing in San Antonio, Texas, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's claims folder.

In a March 2015 decision, the Board denied reopening the Veteran's claim for service connection for right ear hearing loss and remanded the remaining claims for further development.  He appealed that Board decision to the United States Court of Appeals for Veterans Claims.  In a June 2016 memorandum decision, the Court set aside and remanded that part of that Board decision that denied reopening of the claim for readjudication.  

The issues of entitlement to service connection for hearing loss of the right ear, hearing loss of the left ear, tinnitus, and an acquired psychiatric disorder, to include PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In January 1979, the RO declined to reopen the claim for service connection for hearing loss of the right ear.

2.  The evidence received since the January 1979 RO decision is neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the right ear hearing loss claim, and raises a reasonable possibility of substantiating the pending claim for service connection for hearing loss of the right ear.


CONCLUSIONS OF LAW

1.  A January 1979 RO decision denying a claim for service connection for hearing loss of the right ear is final.  38 U.S.C.A. § 7105 (West 2014).

2.  Since the January 1979 RO decision, new and material evidence has been received with respect to the claim for service connection for hearing loss of the right ear; this claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the current appeal, the Veteran contends that he suffers from bilateral hearing loss that was incurred during his military service.  Review of the claims folder shows that his claim for service connection for hearing loss was previously denied by a January 1979 RO decision.  The Veteran did not appeal and the RO decision is therefore final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100.

Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim that has been disallowed.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1100, 20.1105 (2016).

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, 83 F.3d 1380.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claims.  See 38 C.F.R. § 3.156(a) (2016).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

As noted above, the Veteran's claim to reopen the issue of service connection for right ear hearing loss was last previously considered and denied in a January 1979 rating decision.  The evidence associated with the Veteran's claims folder at the time of the last final denial included service treatment records, VA treatment records, a February 1976 VA examination report, and the Veteran's statements.

At the time of the last final denial, the Veteran contended that he had bilateral hearing loss that was incurred during his military service. 

The Veteran's available service records documented impaired hearing in the right ear at his April 1965 enlistment examination.  The Veteran was placed on a permanent hearing profile.  In addition, his service treatment records documented repeated complaints of and treatment for otitis media.  

A February 1976 VA examination report documented hearing loss in the right ear sufficient for VA compensation purposes.  The examiner documented the Veteran's report that a bazooka was fired near his ear at boot camp.  A special audiological examination was conducted in February 1976 at which time the Veteran was diagnosed with a large perforation in the right eardrum with middle ear full of pus and granulations.  He was diagnosed with otitis media in the right ear.

In a May 1976 rating decision, the RO denied the Veteran's claim because the total evidence of record did not show aggravation of the pre-service ear disability while on active service.  The Veteran perfected an appeal as to the denial; the claim was eventually denied in a November 1976 Board decision.

In December 1978, the Veteran sought to reopen the previously denied claim.  In conjunction with the claim, the Veteran submitted a December 1976 letter from Dr. G. which noted that the Veteran underwent a radical mastoidectomy in June 1976 for chronic tympanomastoiditis.  In a December 1978 letter, Dr. G. reported that the Veteran could not hear out of his right ear due to a radical mastoidectomy, which limited his hearing ability.  He stated that he had treated the Veteran for pain in the head in July 1978 and had not heard from him since that time.

The Veteran's claim to reopen was denied in a January 1979 RO action.  As indicated above, he did not appeal the denial and it became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100 (2016).  

The evidence associated with the claims folder subsequent to the prior final decision includes a January 2012 VA examination report; lay statements from the Veteran, his son, Ms. S., Ms. E., Mr. O., Ms. W., and Mr. S.; and testimony from a March 2014 Board hearing.

The VA examination report indicates that the Veteran has a continuing right ear hearing loss disability.  The statements from the Veteran, his son, and acquaintances reiterate his contentions of in-service incurrence and continuing symptomatology.  His testimony indicates that civilian doctors had informed him that his eardrum was destroyed in service and that in-service exposure to water in showers or swimming pools rotted out his eardrum.  

Presuming the credibility of the evidence, the Veteran's testimony indicates that his hearing loss of the right ear was incurred in or aggravated by service.  This evidence is new as it was not previously of record when the last final denial was made.  The evidence is also material because it indicates that his hearing loss of the right ear may be associated with service.  Thus, the evidence relates to an unestablished fact necessary to substantiate the underlying claim and it raises a reasonable possibility of substantiating the claim.  Accordingly, with the receipt of new and material evidence, the claim for service connection for hearing loss of the right ear is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).


ORDER

New and material evidence sufficient to reopen a claim for service connection for hearing loss of the right ear has been received; to this extent, the appeal is allowed.


REMAND

In the remand portion of the March 2015 decision, the Board requested that the AOJ obtain a medical opinion on whether the Veteran's left ear hearing loss and tinnitus had their onset in service or are otherwise related to service, to include the conceded in-service noise exposure of a bazooka being fired near his ear during boot camp, as noted in the February 1976 VA examination report.  In rendering an opinion on the tinnitus, the examiner was asked to address the Veteran's report of ringing in the ears following the bazooka incident, also noted in the February 1976 examination.  

The AOJ obtained medical opinions in May 2015.  The examiner opined that the Veteran's hearing loss of the left ear was not incurred in or caused by the claimed in-service injury or event.  The examiner stated that records clearly indicate that the onset of the loss in the left ear was sometime following active duty.  The examiner also stated that records contravene the Veteran's assertion that his hearing loss and tinnitus are a result of military noise exposure.  The examiner noted that the Veteran reported tinnitus in 1976 but stated that in the absence of an objectively verifiable noise injury, the association between his tinnitus and noise exposure is speculative.  The examiner concluded that the Veteran's hearing loss of the left ear and tinnitus are not the result of military noise exposure.

While the Board appreciates the examiner's opinions, the Board finds that they are not based on an accurate history.  In the March 2015 remand, the Board conceded in-service noise exposure, that of a bazooka being fired near the Veteran's ear in boot camp.  However, the examiner's opinions were based in part on the lack of any military noise exposure.  Thus, the AOJ should ask the examiner for an addendum that addresses the above, in compliance with the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).

With respect to the reopened claim for service connection for hearing loss of the right ear, while the May 2015 examiner opined that the Veteran's pre-existing loss in the right ear was not aggravated during active duty, the examiner's opinion was, again, based on an inaccurate history.  Thus, another opinion should be obtained.  

With respect to the acquired psychiatric disorder, to include PTSD, the Veteran asserts that he has PTSD as a result of witnessing the decapitation of a friend and fellow servicemember during his active duty service.  At the March 2014 Board hearing, the Veteran provided the last name of the deceased servicemember and a date range for the event, January to March of 1967.  Thus, in the prior remand, the Board requested that the AOJ conduct all necessary research, including contacting the Joint Services Records Research Center (JSRRC), to determine whether the serviceman identified by the Veteran died in an area where the Veteran would have been present.  

The AOJ submitted a request to the JSRRC in May 2015.  The JSRRC replied that it was unable to locate any unit records pertaining to the Veteran's unit for 1967 but, based on other historical documents, was unable to document the death of the identified servicemember.  The JSRRC advised that a search for morning reports can be submitted to the National Personnel Records Center (NPRC).

While the Board appreciates the AOJ's efforts, to ensure a complete record, the Board finds that, as recommended by the JSRRC, a request for morning reports should be submitted to the NPRC.  See id.

The Veteran also testified that he received an Article 15 due to the incident that resulted in the death of his friend.  As the Veteran's service personnel records may be able to provide additional information concerning the alleged stressor, in the body of the remand, the Board noted that the Veteran's complete service personnel records should be obtained and associated with the claims folder.  Regrettably, the Board neglected to ask the AOJ to obtain the Veteran's complete service personnel records.  Thus, the AOJ should attempt to do so on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's complete service personnel records to determine whether the Veteran received an Article 15 due to the incident that resulted in the death of his friend.  

2.  Submit a request to the NPRC for morning reports for the Veteran's unit from January to March of 1967 to determine whether the serviceman identified by the Veteran died in an area where the Veteran would have been present.  Associate all obtained evidence with the claims folder, including any negative responses and documentation of all efforts to obtain the morning reports.

3.  Return the Veteran's claims folder to the VA audiologist who provided the May 2015 opinions for an addendum.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the currently diagnosed bilateral hearing loss and tinnitus had their onset in service or are otherwise related to service, to include the conceded in-service noise exposure of a bazooka being fired near the Veteran's ear during boot camp.  Specific to right ear hearing loss, the examiner should consider the Veteran's testimony that civilian doctors had informed him that his eardrum was destroyed in service and that in-service exposure to water in showers or swimming pools rotted out his eardrum.  In rendering an opinion as to the tinnitus, the examiner should consider the Veteran's February 1976 report of ringing in the ears.  

The examiner should also consider the Veteran's lay testimony regarding his hearing acuity and tinnitus symptomatology during service and continuing thereafter.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since service should be set forth in detail.  

If the examiner cannot provide the above opinions without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4.  If and only if the Veteran's stressor can be verified, then arrange for the Veteran to be scheduled for a VA psychiatric examination to determine the existence, nature, and etiology of any current chronic psychiatric disorder, to include PTSD.  The claims folder must be made available to the examiner for review.  After examination and review of the claims folder, the examiner should address the following:

(a)  The examiner should either diagnose PTSD or rule it out as a diagnosis.  The examiner should document all other current psychiatric diagnoses.

(b)  If the examiner diagnoses the Veteran with PTSD, the examiner should identify the stressor(s) on which the diagnosis is based.

(c)  The examiner should also render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed acquired psychiatric disorder other than PTSD had its clinical onset in service or is otherwise related to a disease or injury incurred in service.  In answering this question, the examiner should address the Veteran's competent reports regarding the frequency and severity of his psychiatric symptoms since service.

If the examiner cannot provide the above opinions without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

5.  Thereafter, readjudicate the claims on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


